DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
This action is Non-Final.

Information Disclosure Statement
The information disclosure statement filed 30 April 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The foreign patent documents have not been considered.  The remaining documents have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to Abstract Idea without significantly more. The claim(s) recite(s) analyzing information related to a software release to generate a score for determining a time to utilize the software. The limitations analyzing information and determining a time, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor” or generic “memory” and “program code” nothing in the claim element precludes the step from practically being performed in the mind. For 
This judicial exception is not integrated into a practical application because the additional elements put forth above are described at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing information for determining a score) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as put forth above the additional elements amount to generic computer components performing generic computing functions. Therefore, the claims are directed to an Abstract Idea without significantly more. The dependent claims do not provide a practical application or any additional elements as they merely describe applying known analysis techniques to the information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 20160179498) in view of Cannings et al. (US 8505102).
As per claims 1, 8, and 15, Das et al. discloses a system, program product, and method for managing the utilization of software releases, by a processor, comprising: analyzing information associated with a software release and at least one early adopter of the software release to calculate a severity score for the software release (see paragraphs [0032] and [0035]-[0037] where the system obtains early adopters reviews and calculates a summary rating).
While Das et al. system generally discloses allowing use of the software at a time (see paragraph [0037] where the software can be used when a positive rating is available), there lacks an explicit teaching of determining a time to utilize the software release based on the calculated severity score.
However, Cannings et al. teaches determining a time to utilize the software release based on a calculated severity score (see column 6 line 45 through column 8 line 46 which teaches the use of a delay buffer to indicate a delay for verification of the application based on a level of risk).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the delay of Cannings et al. in the Das et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow the system more time to obtain more information for determining whether the software should be executed.

As per claims 3, 10, and 17, the modified Das et al. and Cannings et al. system discloses causing the software release to be utilized at the determined time (see Das et al. paragraph [0037] and Cannings et al. column 6 lines 45-65 and column 11 line 49 through column 12 line 15).
As per claims 4, 11, and 18, the modified Das et al. and Cannings et al. system discloses the determining of the time to utilize the software release comprises using the calculated severity score and a configurable tuning factor (see Cannings et al. column 8 line 47 through column 9 line 29), but fails to explicitly disclose multiplying the values.  However, Official Notice is taken that a well-known and common way to determine an end result value is to multiply the values and that at a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to multiple the values of Cannings et al. to determine the delay time. Such a combination would result in the predictable result of a calculated delay time.
As per claims 5, 12, and 19, the modified Das et al. and Cannings et al. system discloses the information associated with the software release and the at least one early adopter of the software release includes feedback provided by the at least one early adopter on an online channel (see Das et al. paragraphs [0030]-[0032]).
As per claims 6, 13, and 20, the modified Das et al. and Cannings et al. system discloses the analyzing of the information associated with the software release and the at least one early adopter is performed utilizing a cognitive analysis (see Das et al. paragraphs [0030]-[0036]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to determining severity scores for software releases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Michael Pyzocha/               Primary Examiner, Art Unit 2419